DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device, classified in CPC E03C 1/30.
II. Claims 15-20, drawn to a method, classified in B08B 9/0436.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to retrieve trash or animal feces from a ground surface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hrina on 9/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  there are typographical errors in the claims.  Apparently, line 10 of claim 1 and line 11 of claim 10 should read “…said sleeve is rotatable…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Samen (US 10,370,809), and further in view of Crowley (US 390,210).
Regarding Claim 1:  Samen teaches a device comprising: 
an externally threaded rod (Fig. 2, element 60);
a plurality of hooks (elements 74), wherein each of said hooks comprises a pivot end (e.g., at element 54), a bend section (between elements 54 and 74), and a point end (element 76);
an internally threaded sleeve (element 70), wherein the internal threads of said sleeve are sized for mating engagement with said external threads of said rod;
wherein each said pivot end and said shank section are coupled to the rod;
wherein said sleeve is rotatable from a first position to a second position along said rod; said first position partially constrains said plurality of hooks about said rod and the point ends of said plurality of hooks define a first circumference (see Fig. 2);
said second position fully constrains said plurality of hooks about said rod, wherein said point ends define a second circumference smaller than the first circumference (see Fig. 5; col. 3, line 59 – col. 4, line 8).
Samen does not expressly disclose a shank section of the plurality of hooks.  Samen does not expressly disclose that the rod includes a plurality of recessed channels to receive the plurality of hooks.  However, Crowley discloses a similar device comprising a rod having recessed channels (Fig. 5, element h) circumferentially spaced about one end in order to receive and hold a shank section of a plurality of hooks used to collect obstructions from pipes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Samen with a shank section on the plurality of hooks and recessed channels within the threaded rod to more securely receive and hold the plurality of hooks, as suggested by Crowley.
It is noted that the claim recites a pump unclogging device for grasping obstructing material in the pump.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The prior art device is fully capable of grasping obstructions in a pump, and thus reads on the claim.
Regarding Claim 2:  Samen and Crowley teach the elements of Claim 1 as discussed above.  Samen in view of Crowley teaches that the for each hook, a portion of said shank section, bend section, throat section, and point end extends beyond said first end of said rod (see Samen Fig. 2; Crowley, Fig. 5).

Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Samen (US 10,370,809), and further in view of Crowley (US 390,210) and Zahedi (US 7,625,025).
Regarding Claim 3:  Samen and Crowley teach the elements of 2 as discussed above.  Samen does not expressly disclose that the throat section is generally orthogonal to the shank section.  However, Zahedi teaches a similar device comprising a claw having a shank section (Fig. 4, element 22a) generally orthogonal to a throat section (element 26) which collects material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Samen and Crowley with a throat section generally orthogonal to the shank section in order to more securely collect the material, as suggested by Zahedi.
Regarding Claims 4 and 5:  Samen and Crowley teach the elements of Claim 3 as discussed above.  Samen illustrates three hooks (Fig. 2), which also includes the claimed two hooks. 

Regarding Claim 10: Samen teaches a device comprising: 
an externally threaded rod (Fig. 2, element 60);
a plurality of hooks comprising three hooks (elements 74), wherein each of said hooks comprises a pivot end (e.g., at element 54), a bend section (between elements 54 and 74), a throat section (between elements 74 and 76), and a point end (element 76);
an internally threaded sleeve (element 70), wherein the internal threads of said sleeve are sized for mating engagement with said external threads of said rod;
wherein each said pivot end and said shank section are coupled to the rod;
wherein said sleeve is rotatable from a first position to a second position along said rod; said first position partially constrains said plurality of hooks about said rod and the point ends of said plurality of hooks define a first circumference (see Fig. 2);
said second position fully constrains said plurality of hooks about said rod, wherein said point ends define a second circumference smaller than the first circumference (see Fig. 5; col. 3, line 59 – col. 4, line 8).
Samen does not expressly disclose a shank section of the plurality of hooks.  Samen does not expressly disclose that the rod includes a plurality of recessed channels to receive the pivot end and shank section of the plurality of hooks.  However, Crowley discloses a similar device comprising a rod having recessed channels (Fig. 5, element h) circumferentially spaced about one end in order to receive and hold a shank section of a plurality of hooks used to collect obstructions from pipes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Samen with a shank section on the plurality of hooks and recessed channels within the threaded rod to more securely receive and hold the pivot end and shank section of plurality of hooks, as suggested by Crowley.
Samen does not expressly disclose that the throat section is generally orthogonal to the shank section.  However, Zahedi teaches a similar device comprising a claw having a shank section (Fig. 4, element 22a) generally orthogonal to a throat section (element 26) which collects material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Samen and Crowley with a throat section generally orthogonal to the shank section in order to more securely collect the material, as suggested by Zahedi.
It is noted that the claim recites a pump unclogging device for grasping obstructing material in the pump.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The prior art device is fully capable of grasping obstructions in a pump, and thus reads on the claim.
Regarding Claim 11:  Samen and Crowley teach the elements of Claim 10 as discussed above.  Samen in view of Crowley teaches that for each hook, a portion of said shank section, bend section, throat section, and point end extends beyond said first end of said rod (see Samen Fig. 2; Crowley, Fig. 5).

Claims 6-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Samen (US 10,370,809), Crowley (US 390,210) and Zahedi (US 7,625,025), as applied above, and further in view of Page (US 3,576,342).
Regarding Claims 6, 7, and 12:  Samen, Crowley, and Zahedi teach the elements of Claims 4, 5, and 11 as discussed above, but are silent as to the material of the hooks.  However, Page teaches a similar device wherein the hooks are comprised of a steel material (see abstract, col. 2, ll. 10-14).  It has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide steel hooks, given that this material is known in the prior art as suitable for such hooks.
Regarding Claims 8 and 13:  The cited prior art teaches the elements of Claims 7 and 12 as discussed above.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Samen teaches that the hook portions are urged to close around the material (col. 4, ll. 1-8).  The device of the combined prior art is fully capable of maintaining the second circumference while extracting grasped obstructed material from a pump.  Thus, the structure of the prior art device reads on the instant claimed limitation.
Regarding Claims 9 and 14:  The prior art teaches the elements of Claim 8 and 13 as discussed above.  Samen further teaches the rod having a hole (Fig. 3, element 62) at the second end.  Samen does not expressly disclose the hold for retention of a metal pin for affixing a metal hook thereto.  However, such intended use of does not distinguish the limitation from the prior art in terms of structure.  Thus, the structure of the combined prior art reads on the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jan (US 2011/0197825) teaches a pick-up tool having hooks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714